PROSPECTUS SUPPLEMENT NO3 Filed Pursuant to Rule 424(b)(7) (To Prospectus dated April 17, 2007) Registration No 333-140107 COLUMBIA LABORATORIES, INC. 9,904,761 Shares of Common Stock The following information supplements information contained in the prospectus dated April 17, 2007, relating to the resale by selling stockholders of shares of our common stock, including shares of our common stock that are issuable upon conversion of our convertible subordinated notes due December 31, 2011 and exercise of outstanding warrants held by such selling stockholders.This prospectus supplement should be read in conjunction with the prospectus, and is qualified by reference to the prospectus, except to the extent that the information presented herein supersedes the information contained in the prospectus.This prospectus supplement is not complete without, and may only be delivered or utilized in connection with, the prospectus, including any amendments or supplements thereto. Our common stock is listed on the Nasdaq Global Market under the symbol “CBRX”. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS AND IN OUR ANNUAL REPORT ON FORM 10-K AND OUR QUARTERLY REPORTS ON FORM 10-Q THAT ARE INCORPORATED BY REFERENCE IN THIS PROSPECTUS SUPPLEMENT. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is January 3, 2008. SELLING STOCKHOLDERS Effective as of December 21, 2007, Matterhorn Offshore Fund Limited, a named selling stockholder in the prospectus, transferred the note and warrant held by it to Knott Partners Offshore Master Fund, L.P. Accordingly, the note convertible and the warrant exercisable for shares of common stock previously held by Matterhorn Offshore Fund Limited are now owned of record by Knott Partners Offshore Master Fund, L.P. The purpose of this prospectus supplement is to amend the Selling Stockholders table in order to reflect this transfer of the note and warrant.Accordingly, this Supplement amends the Selling Stockholders table beginning on page 12 in the Prospectus by deleting the Matterhorn Offshore Fund Limited line and replacing it with the line set forth below. We received this information from the selling stockholder.In addition, the selling stockholder identified below may have acquired, sold, transferred or otherwise disposed of all or a portion of its securities since the date on which it provided the information regarding its securities. Selling Stockholder Number of Shares of Common StockBeneficially Owned Prior to this Offering Maximum Number of Shares of Common Stock Being Sold in this Offering Number of Shares of Common Stock Beneficially Owned After this Offering (1) Number Percent(2) Number Percent(2) Knott Partners Offshore Master Fund, L.P. 2,747,098 (3) 5.4% 975,618 1,771,480 3.5% (1) Assumes the maximum number of shares registered under the registration statement of which the prospectus, as supplemented by this prospectus supplement, forms a part, is sold. (2) The percentage of shares beneficially owned is based on 49,700,213 shares issued and outstanding as of January 3, 2007, determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934, or the Exchange Act, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rule, beneficial ownership includes any shares as to which a selling stockholder has sole or shared voting power or investment power and also any shares which that selling stockholder has the right to acquire within 60 days of January 3, 2007 through the exercise of any stock option or other rights. Notwithstanding the foregoing, the shares of common stock underlying the warrants held by each selling stockholder are treated as being beneficially owned by them, although the warrants were not exercisable until June 19, 2007. (3) Includes 225,142 shares that may be acquired on or after June 19, 2007, upon the exercise of the warrant, 750,476 shares that may be acquired upon conversion of the note, and 681,210 shares of common stock that may be acquired through the exercise or conversion of other securities within 60 days of December 21, 2007.
